DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment, filed July 19, 2021, claims 1-3, 5-9, 11-17, and 19-23 are pending in the application.  The applicant has cancelled claims 4, 10, and 18.  The applicant has added claims 21-23.  The applicant has amended claims 1, 8, 11, and 15.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Bachman, attorney for the applicant, on July 28, 2021.
The application has been amended as follows: 
22.	(Currently Amended)	The first device of claim 8, wherein the message includes 


Allowable Subject Matter
4.	Claims 1, 8, and 15 and claims 2, 3, 5-7, 9, 11-14, 16, 17, and 19-23, which depend from one of claims 1, 8, and 15, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method for receiving parking metadata for a vehicle that is located at least partially within a designated parking area, as recited by the claims, comprising:
determining the first group of actions that are to be performed comprises:
determining that one or more values, of a set of values, satisfy a confidence threshold, 
wherein the set of values are received from a data model based on the parking metadata and the supplemental events data being processed by the data model and
wherein the one or more values are associated with the first group of actions, and
determining the first group of actions that are to be performed based on determining that the one or more values satisfy the confidence threshold, and 
The prior art does not disclose, teach, or suggest a device for receiving parking metadata for a vehicle that is located at least partially within a designated parking area, as recited by the claims, comprising:
		the supplemental events data includes at least one of:

traffic data identifying traffic associated with a bicycle lane or a roadway that is adjacent to the designated parking area, or 
weather data identifying a weather condition at the designated parking area.
The prior art does not disclose, teach, or suggest a computer-implemented method for receiving parking metadata for a vehicle that is located at least partially within a designated parking area, as recited by the claims, comprising:
the one or more instructions, that cause the one or more processors to determine the first group of actions that are to be performed, cause the one or more processors to:
determine that one or more values, of a set of values, satisfy a confidence threshold, 
wherein the set of values are received from a data model based on the parking metadata and the supplemental events data being processed by the data model, and 
wherein the one or more values are associated with the first group of actions, and 
determine the first group of actions that are to be performed based on determining that the one or more values satisfy the confidence threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689